Case: 20-60032     Document: 00515821406         Page: 1     Date Filed: 04/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 20-60032                             April 14, 2021
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   Jonny Goncalves-Martinowski,

                                                                      Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A098 718 737


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Jonny Goncalves-Martinowski, a native and citizen of Brazil, petitions
   for review of a decision by the Board of Immigration Appeals’ (BIA)
   dismissing his appeal without opinion from the denial by an Immigration
   Judge (IJ) of his 2018 motion to reopen. He contends: he did not receive


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60032      Document: 00515821406         Page: 2     Date Filed: 04/14/2021




                                      20-60032


   notice of his 2005 removal hearing; and the IJ abused its discretion by
   denying his request to rescind its in absentia removal order. (Because the IJ
   did not reach the question of whether presumption of delivery applied we
   need not address Goncalves’ claims he rebutted such presumption.)
          The denial of a motion to reopen is reviewed under an understandably
   highly deferential abuse-of-discretion standard. Zhao v. Gonzales, 404 F.3d
   295, 303 (5th Cir. 2005). The IJ’s decision is reviewed when, as in this
   instance, “the BIA summarily affirms the IJ’s decision without opinion”.
   Majd v. Gonzales, 446 F.3d 590, 594 (5th Cir. 2006). Goncalves preserved
   his claim of insufficient notice by raising it, albeit in “less developed
   form[s]”, before the IJ and BIA. Carranza-De Salinas v. Gonzales, 477 F.3d
   200, 206 (5th Cir. 2007).
          There was no abuse of discretion by the IJ in denying the motion to
   reopen because the notice at issue was: served via mail; addressed to
   Goncalves; and sent to the address he provided to the Attorney General. See
   8 U.S.C. § 1229(a)(1)(F) (requiring alien to provide and update as needed his
   contact address and telephone number); § 1229a(b)(5)(A) (requiring in
   absentia removal of alien for failing to appear after proper notice was provided
   to a removable alien). Failure to receive notice of a removal hearing because
   the alien neglected to inform the immigration court of a new, current mailing
   address does not mean the alien did not receive the statutorily-required
   notice. Gomez-Palacios v. Holder, 560 F.3d 354, 360–61 (5th Cir. 2009).
          Upon Goncalves’ arrest by the Border Patrol in 2005, he was read, in
   Portuguese: notice of his rights; the time and place of his removal hearing;
   and the consequences of his failing to appear. The evidence shows the notice
   and removal order were sent to the Boca Raton address Goncalves provided
   and were returned to sender with notes stating Goncalves no longer resided
   there. Goncalves does not refute such evidence that he no longer resided at




                                          2
Case: 20-60032      Document: 00515821406         Page: 3    Date Filed: 04/14/2021




                                      20-60032


   the address he provided to the immigration court—rather, in a self-serving
   declaration, he maintains he resided there but did not receive the notice.
          Other than this declaration, he does not provide any evidence to refute
   the IJ’s finding or rebut the returned notice and the removal order’s stating:
   “DON’T LIVE HERE” and “DO NOT LIVE HERE”, respectively.
   Accordingly, Goncalves has not provided evidence to compel the conclusion:
   he resided at the Boca Raton address when notice was sent; or he did not
   receive notice through no fault of his own. See § 1229(a)(1)(F)(i), (a)(2)(B);
   § 1229a(b)(5)(C)(ii); Mauricio-Benitez v. Sessions, 908 F.3d 144, 147, 149 (5th
   Cir. 2018) (alien was “not entitled to actual notice of his removal hearing”
   because he failed to provide an accurate, current address).
          DENIED.




                                          3